Citation Nr: 0331654	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-12 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of overpayment of pension benefits in 
the amount of $2,503.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to June 
1952.  

The veteran began receiving pension benefits in July 1996.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida.  In October 2001, the RO determined that 
there had been a debt created in the amount of $2,503.00, due 
to overpayment of VA pension benefits.  In a June 2002 
decision by the RO's Committee on Waivers and Compromises, 
entitlement to a waiver of the $2,503.00, debt was denied.


FINDINGS OF FACT

1.  Beginning in 1998, the veteran was overpaid a total of 
$2,503 of VA disability pension benefits.

2.  The veteran's conduct in connection with the overpayment 
of VA disability pension benefits did not involve the intent 
to mislead VA as to his amount of income.

3.  The veteran's conduct in connection with the overpayment 
of VA disability pension benefits was not undertaken with 
intent to seek an unfair advantage with knowledge of the 
likely consequences.


CONCLUSION OF LAW

Waiver of recovery of overpayment of VA disability pension 
benefits in the amount of $2.503 is not precluded by fraud, 
misrepresentation or bad faith.  38 U.S.C.A. § 5302(c) (West 
2002); 38 C.F.R. § 1.965(b)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims has 
held that the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) do not apply to an appeal such as this one 
because the statutory right to request waiver of recovery of 
an overpayment within chapter 53 of title 38 of the United 
Stated Code, specifically, 38 U.S.C.A. § 5302, contains its 
own notice provisions.  Barger v. Principi, 16 Vet. App. 132, 
138 (2002).	

The record shows that, in the August 2002 Statement of the 
Case, the Committee provided the veteran notice of the 
pertinent statutory provisions.

The record shows that the RO granted the veteran VA 
disability pension benefits beginning in July 1996.  Attached 
to the award document was notification that he was to 
immediately report to VA any change in income, net worth, 
marital or dependency status.

In May 2000, the RO informed the veteran that it proposed to 
amend his pension benefits based on information received from 
the Social Security Administration (SSA) showing a higher 
rate of Social Security income than previously considered.  
In August 2000, the veteran was informed that action had been 
taken to retroactively adjust his pension income effective 
December 1, 1999, based on his receipt of Social Security 
income.

In July 2001, the RO informed the veteran that it proposed to 
amend his pension benefits based on information received as a 
result of an income verification match (IVM) for calendar 
year 1998 that showed the veteran in receipt of unreported 
retirement income.  In July 2001, the veteran submitted a 
statement requesting that his pension account be adjusted 
immediately to avoid a larger overpayment.  In September 
2001, award action was taken to include the veteran's 
retirement income.  In October 2001, the Debt Management 
Center informed the veteran that an overpayment in the amount 
of $2,503.00 had been created in his pension account.  In 
October 2001, the veteran submitted a request for waiver of 
the overpayment.

In its June 2002 decision on the request for waiver, the 
Committee stated that an overpayment of $2,503.00 had been 
created as a result of the veteran's failure to report his 
retirement income.  The Committee determined that the 
veteran's failure to report this income constituted bad 
faith.  The Committee then concluded that a showing of bad 
faith was a statutory bar for granting a waiver and denied 
the request.

The veteran then perfected the appeal of the Committee's 
decision to the Board.

The recovery of any payment or collection of any indebtedness 
may not be waived if there exists in connection with the 
claim for such waiver an indication of fraud, 
misrepresentation, or bad faith.  38 U.S.C.A. § 5302(c).

As for bad faith, a debtor's conduct is defined as "bad 
faith" if the conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government.  38 C.F.R. § 
1.965(b)(2).

It is the responsibility of a pension recipient to notify VA 
of all circumstances that will affect entitlement to receive 
the rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that his or 
her income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1) 
(2003).

In this case, the overpayment was created when the veteran 
failed to report his receipt of retirement income beginning 
in 1998.  Following the regulatory guidelines, the RO 
notified the veteran of the proposal to reduce his pension 
benefits in light of this income.  Subsequently, adverse 
action, reducing the rate of pension was taken, effective 
from February 1, 1998, resulting in an overpayment of 
$2,503.00.  

Although the Committee did not specifically analyze the 
elements of fraud and misrepresentation in considering 38 
U.S.C.A. § 5302(c) (barring waiver of recovery of any 
indebtedness where there is an indication of fraud, 
misrepresentation, or bad faith), the Board may make findings 
favorable to the veteran relating to the claim without 
referring to the matter to the Committee since such action is 
not barred by statutes or regulations and does not prejudice 
the interests of the veteran.  Bernard v Brown, 4 Vet. App. 
384, 392-94 (1993).

In this case, the Board finds no evidence of fraud, that is, 
that the veteran did not intentionally deceive or mislead VA 
into paying pensions benefits at a higher rate than that to 
which he was entitled.  And there is no evidence of 
misrepresentation of a material fact concerning his income.

The RO's finding of bad faith is based on the failure of the 
appellant to report his retirement income.  In his June 2002 
notice of disagreement, and September 2002 substantive 
appeal, the appellant asserted that he included the income in 
question on Eligibility Verification Report(s) (EVR) filed in 
1999 or in both 1998 and 1999.  While this is not apparent 
from the record, it is not clear that he had an intent to 
seek an unfair advantage and with knowledge of the likely 
consequences.  Nor does the record contain evidence of 
actions on the part of the appellant meant to deceive the 
government for personal gain.  In these circumstances, the 
Board will accord the appellant the benefit of the doubt and 
find that he did not act in bad faith in the creation of the 
overpayment for which waiver is now sought.  See 38 U.S.C.A. 
§ 5107(b).  


ORDER

Waiver of an overpayment of VA improved pension benefits in 
the amount of $2,503 is not precluded by fraud, 
misrepresentation or bad faith.


REMAND

In light of the Board's decision, the standard of equity and 
good conscience is for application.  The RO has not 
adjudicated the claim under this standard.  Moreover, the 
veteran has asked for an accounting of how the debt was 
computed.  Accordingly, the case is remanded for the 
following action.  

1.  The RO should provide the veteran 
with an accounting of his debt, showing 
how it was computed.

2.  The veteran should be provided the 
opportunity to submit an up-to-date 
Financial Status Report or other evidence 
of financial hardship.

3.  After the veteran has been given the 
opportunity to submit additional 
evidence, the Committee should review the 
record and apply the standard of equity 
and good conscience to the request for 
waiver of the overpayment.  If the waiver 
is denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



